Citation Nr: 1742692	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury to the left foot.

2.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury to the right foot.

3.  Entitlement to service connection for a low back disorder.
 
4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for right foot disability, claimed as hallux valgus, to include as secondary to service-connected disability.

6.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

7.  Entitlement to a rating in excess of 10 percent for right knee chronic sprain.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990, with additional service in the Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) June 2012 rating decision denying increased evaluations for bilateral knee disabilities and residuals of cold injuries of the bilateral feet and entitlement to a TDIU; June 2013 rating decision denying service connection for a right foot disability; and October 2016 rating decision denying service connection for a low back disability and acquired psychiatric disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim of entitlement to a temporary 100 percent rating for a right foot surgery requiring convalescence related to service-connected residuals of a cold injury that was construed as a claim for service connection for right foot hallux valgus, to include the temporary 100 percent evaluation, as secondary to residuals of a right foot cold injury.  The Board notes that the medical evidence indicates additional right foot diagnoses may be associated with residuals of the cold injury and finds the Veteran's claim on appeal encompasses all right foot symptoms that may be residuals of a cold injury.  As such, the claim is expanded include all right foot disabilities, to be consistent with the Court's decision in Clemons.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge on the issues of entitlement to service connection for a right foot disability, ratings in excess of 10 percent for bilateral knee disabilities, and a TDIU.  A transcript of that hearing is associated with the record.  

In November 2016, February 2017, and April 2017, the Veteran submitted evidence that was not considered in the last adjudication by the Agency of Original Jurisdiction (AOJ) and indicated that he wished to waive initial review by the AOJ.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and right foot disability, entitlement to ratings in excess of 10 percent for bilateral knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the November 2016 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw the appeals for entitlement to a rating in excess of 30 percent for residuals of a cold injury to the right and left foot.

2.  The competent evidence does not reflect a diagnosis of a low back disability during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a rating in excess of 30 percent for residuals of a cold injury to the left foot have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a rating in excess of 30 percent for residuals of a cold injury to the right foot have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

At the November 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to ratings in excess of 30 percent for residuals of cold injuries to the bilateral feet.  He did not provide testimony with respect to those claims.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of the issues.  As such, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.

II. Service connection

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he has a low back disability manifested by symptoms of chronic back pain due to his service-connected disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

With respect to whether the Veteran has a current disability, the evidence does not reflect a diagnosis of a low back disability at any time during the pendency of the appeal.  Although VA medical records indicate the Veteran was treated for low back pain, there is no evidence of treatment for any diagnosed low back disorder.  See Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (finding pain alone does not constitute a disability for which service connection may be granted).  An October 2016 VA treatment provider noted symptoms of back pain and assessed chronic pain syndrome, indicating review of an August 2015 X-ray report demonstrating marginal spurring at L3-L5 with no significant disc space narrowing.  Moreover, a January 2017 private medical examination provided a diagnostic impression of chronic lumbar pain due to symptoms of pain and tenderness with full range of motion and no muscle spasm or swelling.

The Board acknowledges the Veteran's reports of low back pain and his contentions that he has a low back disability due to altered gait from his service-connected lower extremity disabilities; however, there is no indication that he has the training or experience required to diagnose a low back disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report observable symptoms, the diagnosis of a low back disability is not capable of lay observation and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability existed and the etiology of such is not competent medical evidence.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of a low back disorder, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for a low back disorder is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to a rating in excess of 30 percent for residuals of a cold injury to the left foot is dismissed.

The claim of entitlement to a rating in excess of 30 percent for residuals of a cold injury to the right foot is dismissed.

Service connection is denied for a low back disorder.


REMAND

The Board finds additional development is warranted before the remaining claims on appeal may be adjudicated.  

With regard to the Veteran's claim of entitlement to an acquired psychiatric disorder due to his service-connected disabilities, the Board finds a VA examination is warranted to ascertain the nature and etiology of the claimed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran's acquired psychiatric disorder has been variously diagnosed as major depressive disorder, major depression, and generalized anxiety disorder, with additional diagnoses for substance abuse and a historical diagnosis of a personality disorder.  See 38 C.F.R. § 3.301; Allen v. Principi, 237 F.3d 1368 (2001) (service connection for alcohol abuse is not precluded if it was acquired secondary to, or as a symptom of, a service-connected disability).

Service treatment records indicate a February 1990 mental health assessment was conducted due to self-reported occupational problems; however, the Veteran's mental status was found to be within normal limits and no treatment was undertaken.  The first post-service medical evidence of treatment for any psychiatric symptoms is noted in 2004, when the Veteran received private counseling related to a presenting problem of severe stress from being laid off from work and a fear of future job loss.  Subsequent VA medical records indicate the Veteran received in-patient treatment in April 2016 for marijuana and alcohol use disorder.  

However, a March 2016 VA mental health treatment record noted the Veteran had irritable and depressed mood, felt anxiety and some paranoia related to pain, and had obsessions with medication to lessen the intensity of his pain that was assessed as major depression.  Based on the foregoing, the Board finds sufficient evidence to warrant a VA examination in light of evidence that pain from service-connected disabilities may cause or aggravate an acquired psychiatric disorder.  As the threshold for finding a link between current disability and service or service-connected disability is low for the purposes of providing a medical examination, remand is required so that an examination can be conducted.

With regard to the Veteran's claim of entitlement to service connection for a right foot disability, a medical opinion was obtained in June 2013 that found hallux valgus with bunion deformity were not related to service-connected residuals of right foot cold injury.  As the examiner did not address all right foot diagnoses or all relevant evidence of record, a supplemental opinion is required.

Initially, the Board notes that a June 2015 VA cold injury residuals examination noted current right foot diagnoses of hallux valgus, arthritis, and callus of the right third toe and heel.  With regard to direct service connection, the June 2013 opinion noted hallux valgus with bunion deformity was not caused by service because moderate pes planus was noted at enlistment with no hallux valgus or bunions, a February 1990 treatment record documented trimming of right great toe callus formation with no mention of hallux valgus deformity, bunion, or foot pain, and March 1990 treatment for cold injuries did not note calluses, hallux valgus or bunions.  Rather, the opinion indicated that bunions and hallux valgus were first noted in a 2000 VA cold injury examination with concurrent severe pes planus and a report that his employment required prolonged standing and concluded that it was medically reasonable that the occupational weight-bearing since service aggravated pes planus.  The examiner explained that the increased angulation forces on the great toe joints caused increased prominence of the hallux valgus and bunion deformities and noted that there was no know association between cold injuries to the feet and bunions.  However, as the examiner did not provide an opinion regarding the diagnosed calluses and arthritis the opinion is incomplete.  

On remand, the examiner should also consider whether an altered gait from the service-connected cold injury residuals and/or knee disabilities could have caused or aggravated a foot disability.  Although the June 2013 opinion explained that calluses may occur from altered weight-bearing forces and that the etiology of calluses included factors such as abnormal foot mechanics affecting the first metatarsophalangeal (MTP) joint, the examiner for obvious reasons did not address evidence now of record indicating the service-connected cold injury residuals and bilateral knee disabilities altered the Veteran's gait.  Specifically, a January 2017 private medical examination concluded that the Veteran's chronic bilateral foot and knee pain altered his gait.  

With regard to the Veteran's claims for higher evaluations of his bilateral knee disabilities, the Veteran was most recently afforded a VA examination in June 2015 to evaluate the severity of his knee disabilities, currently assigned 10 percent ratings.  Since that time, the Veteran testified that his bilateral knee symptoms worsened to include less motion, instability, locking, swelling, numbness, and a tearing sensation that was greater in the left knee than the right.  In addition, the Veteran submitted VA treatment records dated September to October 2016 that indicate the Veteran's bilateral knee symptoms worsened within the last six months, that he had a feeling of "rocks" in the left knee with numbness and pain into the groin with weight-bearing, and a possible meniscal injury in the right knee.  Moreover, a January 2017 private medical examination noted pain with flexion beginning at 30 degrees, bilaterally.  Given the above indications that the Veteran's knee disabilities may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With regard to a TDIU, the Veteran filed a VA Form 21-8940 application for increased compensation based on unemployability that indicated his claim was based on functional impairment attributed, in part, to his service-connected knee disabilities.  As such, the Board finds the issues are inextricably intertwined and a decision on the claim for a TDIU would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to a TDIU is therefore also remanded pending resolution of the intertwined claims.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since June 2016.

2.	After completing any records development, schedule an examination to ascertain the nature and etiology of claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify all acquired psychiatric disorders present during the period of the appeal (since approximately 2016).  

Based on the review of the Veteran's pertinent history and the examination results, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder present during the period of the appeal began in service, was caused by service, or is otherwise related to the Veteran's active service.

For any acquired psychiatric disorder not related to service, is it at least as likely as not (50 percent probability or more):

a) caused by service-connected disabilities; or

b) worsened beyond the normal progression as a result of the Veteran's service-connected disabilities.  

In so opining, the examiner should address the March 2016 VA treatment record indicating the Veteran had psychiatric symptoms related to chronic pain.

A rationale must be provided for any opinion expressed.  

3.	After completing any records development, obtain a medical opinion on the nature and etiology of each right foot diagnosis present during the period on appeal (hallux valgus with bunion deformity, arthritis, and calluses).  After reviewing the evidence of record, the examiner should provide opinions as to: 

a) Whether it is at least as likely as not (50 percent probability or more) that any right foot diagnosis arose in service or is casually related to service.

In so opining, the examiner should address the February 1990 service treatment record indicating that a right big toe callus was trimmed.

b) For any right foot diagnosis not related to service, is it at least as likely as not (50 percent probability or more):

a. caused by service-connected foot or knee disabilities; or

b. worsened beyond the normal progression as a result of the Veteran's service-connected foot or knee disabilities.  

In so opining, the examiner should consider the January 2017 private medical opinion indicating that the Veteran's bilateral foot and knee pain altered his gait.  

A rationale must be provided for any opinion expressed.  

If it is determined that an additional examination is necessary before offering the requested opinion, then an examination should be scheduled.  If the examiner finds any diagnosis is related to service-connected disability, the examiner should indicate which right foot symptoms are associated with the diagnosis.  

The examiner should also provide an opinion as to which specific disability or disabilities cause the Veteran's altered gait that considers the January 2017 private medical examination concluding bilateral foot and knee pain altered the Veteran's gait.  

4.	After completing any records development, the claims file should then be sent to an examiner to assess the current severity of his service-connected bilateral knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Range of motion testing should be undertaken for the knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should specifically address whether the Veteran's knee disabilities were productive of lateral instability and/or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint that accounts for VA medical records noting a possible right knee meniscal injury in October 2016, January 2017 private medical evidence of positive McMurray's test, and the Veteran's lay statements regarding his knee symptoms.  

5.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and a right foot disability, ratings in excess of 10 percent for right and left knee disabilities, and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


